Title: From Thomas Jefferson to Robert Smith, 16 June 1803
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir 
                     
            Washington June 16. 1803.
          
          I learn from Capt Tingey that the Philadelphia will probably not sail till August, and the frigate at Boston is expected to be still later. the Nautilus we are told is on the point of sailing. on consultation with the heads of department here, I am of opinion, and suggest it for your consideration, that an order of recall to Capt Morris should go by the Nautilus. from his inactivity hitherto, I have no expectation that any thing will be done against Tripoli by the frigates in the Mediterranean while under his command. if he is recalled by the Nautilus, and the command devolves on the others, we shall gain six weeks at least in the best season, for whatever they can effect in that time against the enemy. I think he may be permitted to come back in his own frigate, the other two with the Nautilus & Enterprize being equal to any operation to which the port of Tripoli is open. if you think with me, be so good as to send orders accordingly. if you think there are any strong reasons against it, be so good as to communicate them for consideration, and in the mean time to delay the Nautilus. should she have left Baltimore, letters would probably reach her at Norfolk by post. Accept my affectionate salutations & assurances of esteem & respect.
          
            Th: Jefferson
          
        